OPINION OF THE COURT
PAPADAKOS, Justice.
The matters before us for disposition are, the Quo Warranto and Mandamus action commenced by the Attorney General of Pennsylvania seeking to remove the Honorable Juanita Kidd Stout from the office of Justice of the Supreme Court of Pennsylvania, as well as the non-adversary “Petition for Declaratory Relief” filed by the Court Administrator of Pennsylvania requesting our assumption of original jurisdiction and a declaration of the rights of Madame Justice Stout and advice as to whether to continue Madame Justice Stout on the payroll. Madame Justice Stout has *574been granted leave to intervene in the matter commenced by the Court Administrator since her rights are at issue and she is deemed to be an indispensable party. All matters were consolidated and ordered brought before this Court for argument on April 12, 1989.
In view of the great public importance attached to the issue suggested by Madame Justice Stout, the Court requested and Madame Justice Stout voluntarily agreed, to remove herself from any participation in and consideration of judicial determinations on and after March 7, 1989, and until her status was determined.
The basic issue before us arises from facts not in dispute. On October 19, 1987, former Justice William D. Hutchinson resigned as Justice to accept an appointment as judge on the Third Circuit Court of Appeals. Thus, a vacancy was created which, pursuant to constitutional mandate, was eventually filled on February 8,1988 by the appointment of the Honorable Juanita Kidd Stout by the Governor of Pennsylvania and confirmed by the Senate. The commission issued was for a term ending on the first Monday of January, 1989. Such a term was established upon the belief that a valid election to fill the vacancy could be held in 1988.
By our decision in Sprague v. Casey, 520 Pa. 38, 550 A.2d 184 (1988), we set aside the election for appellate courts scheduled for 1988 and directed that any vacancy in any of our courts had to be filled in elections held in a municipal rather than a general election year, i.e., 1989. We also directed in footnote 8 of the Sprague opinion, “The Secretary of the Commonwealth is directed to amend the term of office in the commissions of the two appointed jurists consistent with this opinion.” p. 193. In compliance with this directive, the Secretary of the Commonwealth reissued a commission to Madame Justice Stout for a term commencing on February 8, 1988 and ending on the first Monday of January, 1990. In Sprague we took the position that the Constitution dictates the exact length of the term of office for which an appointee to fill a vacancy may serve and that the Governor and Senate cannot alter or vary that term of *575office. Thus we recognized that an appointee might die, resign, be removed or suffer such other impediment as reaching the age of retirement which might prevent the appointee from completing the term of office established in Article V, Section 13(b).
On March 6, 1989, Madame Justice Stout reached the age of seventy years and, armed with a corrected commission from the Governor, questioned whether her age was an impediment which would prevent her from completing the full term of office to which she had been appointed. For various reasons with which we shall hereinafter deal, she believes that appointees to the bench are not subject to the mandatory retirement age expressed in the Constitution at Article Y, section 16(b), which reads in pertinent part: “Justices, judges and justices of the peace shall be retired upon attaining the age of seventy years.”
To bring the issue formally before the Court for a speedy resolution, the Court Administrator of Pennsylvania Courts was directed to file a petition with us invoking our original and plenary jurisdiction, asking that we issue declaratory relief with respect to the continued payment of compensation to Madame Justice Stout and to determine her continued right to sit on this Court. This petition was filed on March 14, 1989, and by separate petition, Madame Justice Stout filed her application requesting leave to intervene in the Court Administrator’s declaratory judgment action, alleging that since her rights were to be adjudicated, she was an indispensable party.
On March 27, 1989, the Honorable Ernest D. Preate, Jr., the Attorney General of the Commonwealth, instituted a proceeding in quo warranto and mandamus before the Commonwealth Court, challenging Madame Justice Stout’s right to continue to exercise any duties as a Justice of the Supreme Court and asked that a writ of mandamus be issued to the Court Administrator directing the cessation of payments of compensation to Madame Justice Stout as a Justice of the Supreme Court of Pennsylvania. The Court Administrator and Madame Justice Stout petitioned us ask*576ing that we assume plenary jurisdiction over the Attorney General’s quo warranto and mandamus action, and that we consolidate this action with the Court Administrator’s action and dispose of both actions in one proceeding.
On March 31, 1989, we entered our order granting Madame Justice Stout’s petition to intervene and we granted the Court Administrator’s petition to consolidate her action with the Attorney General’s action filed in the Commonwealth Court. Accordingly, we ordered the Commonwealth Court action transferred to our docket and took jurisdiction over both actions and listed the cases for oral argument at our Philadelphia Session on April 12, 1989.
The facts are not in dispute. The Attorney Generaland Madame Justice Stout have each moved for summary judgment in their favor. The parties have filed their briefs on the legal questions raised and a brief in support of Madame Justice Stout by the Philadelphia Bar Association as Amicus Curiae has been accepted. The matters were argued before the Court on April 12, 1989, and are now ripe for disposition.
Since the fundamental question raised by all parties concerns Madame Justice Stout’s right to continue in public office we are obliged to test that right via the quo warranto proceeding instituted by the Attorney General in which the burden of proving the right to office rests with Madame Justice Stout. Carrol Twp. Sch. Bd. Vacancy, 407 Pa. 156, 180 A.2d 16 (1962); Commonwealth ex rel. Kelley v. Reiser, 340 Pa. 59, 16 A.2d 307 (1940).
As Mr. Justice Nix (now Mr. Chief Justice Nix) reiterated for the majority in Spykerman v. Levy, 491 Pa. 470, 421 A.2d 641 (1980), “Historically, Pennsylvania courts have held that the quo warranto action is the sole and exclusive method to try title or right to public office.” The writ is addressed to preventing a continued exercise of authority unlawfully asserted and can be brought to oust a de jure, as well as a de facto, officer from their public positions. Spykerman; State Dental Council and Examination Board v. Plock, 457 Pa. 264, 318 A.2d 910 (1974); Pleasant *577Hills Boro. v. Jefferson Twp., 359 Pa. 509, 59 A.2d 697 (1948).
We have also held that the burden of proof to show good title to office in quo warranto proceedings where the action has been instituted by the Commonwealth, is upon the respondent. Commonwealth ex rel. Kelley v. Keiser, 340 Pa. 59, 16 A.2d 307 (1940). The burden is not met by producing a commission from the Governor where the challenge is to some personal qualification of the respondent. Kelley v. Keiser.
The Attorney General challenges Madame Justice Stout’s right and title to office by invoking the mandatory retirement section of Article V, Section 16(b) of the Constitution. The pertinent language is short and straightforward, without embellishment, expansion or ambiguity, and provides: “Justices, judges and justices of the peace shall be retired upon attaining the age of seventy years.” The Attorney General maintains that all members of the judiciary, whether appointed, elected or retained are required by Section 16(b) to be retired upon reaching the age of seventy years and that Madame Justice Stout was required to be retired on March 6, 1989, upon reaching the age of seventy years.
Madame Justice Stout, as Respondent, seeks to avoid the clear impact of the mandatory language of Section 16(b) on the assertion that gubernatorial appointees are exempt from the mandatory retirement provisions of Section 16(b) by virtue of Section 13(a); that she falls within the ambit of the federal Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., a federal act which overrides our constitutional bar by reason of the Supremacy Clause of the United States Constitution; and on equal protection grounds. We will address each claim separately.
Applicability of Mandatory Retirement Provision of Section 16(b) to Appointed Members of the Pennsylvania Judiciary
Madame Justice Stout first asks us to determine whether there are any limits to the mandatory language of *578Section 16(b) requiring retirement upon the attaining of age seventy by members of the judiciary. In support of finding such a limitation, Madame Justice Stout notes that she is an appointed justice, appointed to the Court pursuant to Article Y, Section 13(b) of the Constitution to fill the vacancy created on the Court when Mr. Justice William D. Hutchinson resigned his commission.
Although Article V, Section 13(b) requires that “the person so appointed shall serve for a term ending on the first Monday of January following the next municipal election more than ten months after the vacancy occurs ...” (which in this case would have been January 1,1990), the Governor appointed Madame Justice Stout to a term ending on the first Monday of January following a general election (January, 1989) and the Senate confirmed same.
We corrected this misconception in Sprague v. Casey, supra, where we held that the election scheduled for 1988 was not in a municipal election year and that an election for the Supreme Court vacancy could not be held until 1989.
Pursuant to our decision in Sprague, we ordered that the term of the office to which Madame Justice Stout had been appointed be extended to the first Monday in January of 1990 to comply with the provisions of Article V, Section 13(b) of the constitution which sets the end of the term as the “first Monday of January following the next municipal election more than ten months after the vacancy occurs.” In compliance therewith, a second commission was issued to Madame Justice Stout by the Governor reflecting the correct termination date of the term. Madame Justice Stout argues that because the termination date listed in her commission exceeds her seventieth birthdate, that an inconsistency exists. Must she retire on her seventieth birthday pursuant to Section 16(b) or may she complete the term as set forth in the commission as provided in Section 13(b)? In support of the claim that the provisions of Section 13(b) should take precedence over the mandatory retirement provisions of Section 16(b), Madame Justice Stout advances several arguments.
*579It is argued that since the constitutional language of Section 13(b) specifically defines the length of the term of office without regard to the mandatory retirement provision, this lack of reference to the mandatory retirement section should prevail over the provisions of Section 16(b).
Were this but true, then a jurist who was elected at age 69 could serve a full ten years to age 79 since Article 5, Section 15(a) provides: “The regular term of office of justices and judges shall be ten years____” without regard to the mandatory retirement provision, and this lack of reference to the mandatory retirement section should prevail over the provisions of Section 16(b). We have laid this argument to rest in our recent decision in Gondelman v. Pennsylvania, 520 Pa. 451, 554 A.2d 896 (1989), wherein we emphatically held constitutional the mandatory retirement provision at age seventy and held that jurists after attaining said age could serve only in a senior judge capacity.
Furthermore, the issue was met head on in Firing v. Kephart, 466 Pa. 560, 353 A.2d 833 (1976), wherein we held that a district justice must retire upon attainment of age seventy, and that his term of office ended at such age so that he was not entitled to salary for the balance of the unexpired term.
Firing was retained as a district justice, with his retention term beginning in January 1970. He reached the mandatory retirement age on September 29, 1973, and while he voluntarily retired, he maintained that he was entitled to his compensation as a district justice for the balance of the six year term for which he had been retained.
In support of his claim, he argued that his salary could not be diminished during the term of office pursuant to Article Y, Section 16(a) of the Constitution which provides: “Justices, judges and justices of the peace shall be compensated by the Commonwealth as provided by law. Their compensation shall not be diminished during their terms of office, unless by law applying generally to all salaried officers of the Commonwealth.”
*580District Justice Firing argued that his term would not expire until the date on his commission (at the end of a six year term of office) and that under Section 16(a) he was entitled to his full salary for this length of time, notwithstanding his retirement mandated by Section 16(b). We rejected this construction noting that in interpreting constitutional provisions, we do so in their popular sense as understood by the people who adopted them and that we try to interpret them insofar as possible in terms of their spirit and intention. See also, Berardocco v. Colden, 469 Pa. 452, 366 A.2d 574 (1976); Commonwealth ex rel. Attorney General v. Beamish, 309 Pa. 510, 164 A. 615 (1932).
Reading the related provisions in connection with one another we concluded their proper meaning was that a member of the Pennsylvania judiciary reaches his or her seventieth year, according to the rule of the common law, that is on the day before his or her birthday, (see Gerson v. Daly, 337 Pa. 346, 11 A.2d 148 (1940)), and that when a jurist reaches the age of seventy years his or her term expires. We also noted that retirement, involuntary removal and demise all cause a vacancy to occur and cause a term of office to expire. Firing v. Kephart, 466 Pa. at 566, 353 A.2d at 837 (1976).
In discussing the application of Section 16(b) to the retention term of a district justice, we noted that the Constitution was not specific in setting forth that such retained district justices are required to retire upon attaining the age of seventy years, as the Constitution is with regard to the mandatory retirement of retained justices and judges. Section 15(b) of Article V, of the Constitution specifically provides that: “At the expiration of each term a justice or judge shall be eligible for retention as provided herein, subject only to the retirement provisions of this article.”
In concluding that this section, which omitted any reference to the mandatory retirement of district justices, nevertheless did not affect the mandatory applicability of Section 16(b) to district justices, we said: “It is true that this retention provision does not apply to justices of the peace, *581but we do not think that the framers could have intended the absurd result that all justices, judges, and justices of the peace would be subject to the retirement provision of Section 16(b), but that only justices and judges retained under Section 15(b) would have less than a regular term if mandatorily retired. Rather, Section 15(b) provides a clear guide to the meaning and application of Section 16(b).” Firing v. Kephart, 466 Pa. 560, 568, 353 A.2d 833, 837 (1976).
Thus, Madame Justice Stout’s claim that her term of office is governed by the provisions of Section 13(b), which omits reference to mandatory retirement, must fail. As we held in Firing, Section 16(b) is applicable to all justices, judges and justices of the peace. Its terms are mandatory and they express in the simplest language possible the absolute will of the sovereign people of the Commonwealth that jurists must retire upon reaching their seventieth birth-date. Section 13(b), like Section 15(b), is not read as a specific provision which takes precedence over Section 16(b), rather both serve as guides in applying the mandatory retirement provisions of Section 16(b).
Madame Justice Stout also argues that public policy reasons mitigate in favor of reading Section 15(b) in such a way that a full complement is maintained on the Court at all times during an appointive term, such as hers. It is true that the framers of the Judiciary Article recognized that in order to ensure an efficient court system, a vacancy which results when an elected incumbent dies, resigns, retires or is removed should not remain unfilled until a new judiciary officer can be elected. Berardocco, 469 Pa. at 457, 366 A.2d at 567. We recognize that the framer’s desire to see to. it that the judiciary is not handicapped in such situations compelled them to draft Section 15 and that appointive members to the judiciary serve as respected and valued members on our courts. This is not to say, however, that such appointees are favored with greater rights than other members of the judiciary. Appointees must comply with all the requirements of our Constitution including mandatory *582retirement. In fact, in the past we have seen no reason to distinguish between mandatory retirement, voluntary retirement, involuntary removal or demise. All these circumstances are held to operate as an expiration of a term and create a vacancy. Berardocco; Firing; Barbieri v. Shapp, 476 Pa. 513, 383 A.2d 218 (1978); Creamer v. Twelve Common Pleas Judges, 443 Pa. 484, 281 A.2d 57 (1971) (Opinion of Mr. Chief Justice Bell, joined by Mr. Justice O’Brien and Mr. Justice Roberts).
We do not find that Madame Justice Stout’s arguments can overcome the mandatory effect of Section 16(b). As a matter of our own constitutional law, this section applies to all jurists upon their attaining the age of seventy and it must be applied here as it was applied in our recent case of Gondelman, supra. Any other reading of this section would put us in the precarious position of extending a constitutionally fixed term of judicial office, which we cannot do. However appealing the power to do so might appear under even extenuating circumstances, we are bound to give effect to the clear language of the Constitution.
In the alternative, Madame Justice Stout maintains that if we apply the mandatory retirement section to her we will be violating federal constitutional and statutory law. These considerations will be discussed below.
Applicability of Age Discrimination In Employment Act, 29 U.S.C. § 621 et seq. to Judicial Appointees
The Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 et seq., makes it unlawful discrimination to terminate any employee, in any field of endeavor, governmental, private enterprise or otherwise, solely on the basis of age. The Act, however, does not apply to “any person elected to public office in any state ... or any person chosen by such officer to be ... an appointee on the policymaking level____” 29 U.S.C. § 630(f).
Madame Justice Stout argues that she is not an appointee on the policymaking level and that, therefore, she falls within the substantive provisions of the Act which forbid *583her termination on the basis of age. She relies upon the opinions of the Attorney Generals of Maryland and South Carolina which advised their respective states that appointed judges in those states are not on the policymaking level of state government See Opinion of Attorney General of Maryland, Opinion No 86-068, December 29, 1986; Opinion of Attorney General of South Carolina, January 13, 1987.
The Equal Employment Opportunity Commission has reached the same conclusion (See Memorandum of Madame Justice Stout In Support of Summary Judgment, pp 11-12) but the First Circuit Court of Appeals in considering this question, has concluded that the Massachusetts judiciary, both elected and appointed, is on the policymaking level and that the ADEA does not apply to them. EEOC v. Massachusetts, 858 F.2d 52 (1st Cir.1988).
We see nothing in the ADEA to suggest that policymaking activities are restricted to state government only. Nor do we see a definition of state government in the Act which would exclude courts and jurists from policymaking activities. To suggest that a Justice of the Supreme Court of Pennsylvania is not involved in policymaking matters is to ignore the character of the duties and responsibilities imposed upon the members of the Court by the Constitution of Pennsylvania.
In considering whether members of the judiciary, and in particular, members of this Court, are on the policymaking level, we first note that the term “policymaking” is not defined in the ADEA. Since the term is not defined in the act, we must follow the basic rule of statutory construction, that the term is to be construed according to its common and approved usage. “High 01” Times v. Busbee, 673 F.2d 1225, 1229 (11th Cir.1982); Diehl Farms v. OSHA, 696 F.2d 1325 (11th Cir.1983); Donovan v. Frezzo Bros., 678 F.2d 1166 (3rd Cir.1982). Commonwealth v. Mumma, 489 Pa. 547, 414 A.2d 1026 (1980).
“Policymaking” may be defined as the act of elaborating policy (Webster’s Ninth New Collegiate Dictionary, p. 910, 1985 Edition), and “policy” is defined as “a definite course *584or method of action selected from among alternatives and in light of given conditions to guide and determine present and future decisions” or “a high-level overall plan embracing the general goals and acceptable procedures especially of a governmental body.” Webster’s Ninth New Collegiate Dictionary, p. 910, 1985 Edition.
The Supreme Court of Pennsylvania is the highest Court of the Commonwealth and in it is reposed the supreme judicial power of the Commonwealth. The Court shall consist of seven justices, one of whom, primus inter pares, is designated Chief Justice. Article V, Section 2 of the Pennsylvania Constitution. A most pertinent provision of the Constitution, enlightening to our analysis, is Article V, Sections 10(a), (b) and (c) which provide:
Judicial administration
(a) The Supreme Court shall exercise general supervisory and administrative authority over all the courts and justices of the peace, including authority to temporarily assign judges and justices of the peace from one court or district to another as it deems appropriate.
(b) The Supreme Court shall appoint a court administrator and may appoint such subordinate administrators and staff as may be necessary and proper for the prompt and proper disposition of the business of all courts and justices of the peace.
(c) The Supreme Court shall have the power to prescribe general rules governing practice, procedure and the conduct of all courts, justices of the peace and all officers serving process or enforcing orders, judgments or decrees of any court or justice of the peace, including the power to provide for assignment and reassignment of classes of actions or classes of appeals among the several courts as the needs of justice shall require, and for admission to the bar and to practice law, and the administration of all courts and supervision of all officers of the judicial branch, if such rules are consistent with this Constitution and neither abridge, enlarge nor modify the substantive rights of any litigant, nor affect the right of *585the General Assembly to determine the jurisdiction of any court or justice of the peace, nor suspend nor alter any statute of limitation or repose. All laws shall be suspended to the extent that they are inconsistent with rules prescribed under these provisions.
Because the Constitution reposes all judicial, supervisory and administrative authority over the entire judicial system in Pennsylvania in the Supreme Court, the court acts as a collegiate body, each of the seven justices exercising equal authority with one another, setting policy for the operation of the judicial system and said policy is carried out by the Chief Justice, much as is done with any board of directors of a corporation and its chief executive officer. Each member of the court, be he or she elected, retained or appointed, is charged with the same duties and responsibilities to insure the full and proper execution of the provisions of Article V, Section 10 of our Constitution. During her tenure on the Court from February 8, 1988 to March 7, 1989, Madame Justice Stout enjoyed and fulfilled the same rights, obligations and duties as each of the other members. The members of this Court are more than allocatur reporters and decision makers through written opinions. They are equally fully immersed in the administration and supervision of the judicial system of the Commonwealth and participate in the setting of policy for the proper administration of justice in our courts.
In administering the courts we have also promulgated general rules of procedure, which we have taken pains to point out, are a unique function of this body, and have the force and effect of statutes. Pivirotto v. Pittsburgh, 515 Pa. 246, 528 A.2d 125 (1987); In Re: Petition for Enforcement of Subpoenas to John Doe Corp., A, B, C, D and E, 507 Pa. 137, 489 A.2d 182 (1985); Lohmiller v. Weidenbaugh, 503 Pa. 329, 469 A.2d 578 (1983).
Where we have seen the independence, integrity and impartiality of the judicial system threatened, we have not hesitated to promulgate regulations and directives. For example, we have set the policy that court related personnel *586are to refrain from participating in political activity and have imposed this rule on members of the various traffic courts (In re: Novalski, 478 Pa. 243, 386 A.2d 530 (1978), on law clerks and tipstaffs (In re Prohibition of Political Activities by Court-Appointed Employees, 473 Pa. 554, 375 A.2d 1257, 1259 (1977)), and we were recently required to reaffirm our position on this subject. In re: Dobson, 517 Pa. 19, 534 A.2d 460 (1987).
Even our decisional law, at times, takes on a rulemaking quality, as when we abrogated the common-law rule of sovereign immunity, (Mayle v. Pennsylvania Dept. of Highways, 479 Pa. 384, 388 A.2d 709 (1978)), or more recently when we ruled that punitive damages could not be assessed against a municipality (Feingold v. SEPTA, 512 Pa. 567, 517 A.2d 1270 (1986)).
We have taken the time to set forth a few of the matters upon which we, as colleagues, are required to speak and vote on from time to time. As can be seen we are charged with charting a definite course of action for the judiciary, and to select our method of action from various alternatives at hand and in light of these conditions to guide and determine the present and future course of this branch of government. It cannot be seriously argued that this is not policymaking, for as our Attorney General pointed out during his well-reasoned argument on the subject, our policymaking power is vast indeed. Having so concluded, we find no vitality in the Respondent’s argument. The exception of ADEA at 29 U.S.C. § 630(f) is not applicable and her contrary suggestions must be rejected.
Madame Justice Stout’s final argument is that the Equal Protection Clause of the Federal Constitution prevents the mandatory retirement provisions of our Constitution from being applied to her. We will next address this claim.
Equal Protection Argument
Finally, Madame Justice Stout maintains that applying the mandatory retirement provision, Article Y, Section 16(b) of our Constitution violates her right to Equal Protection under the Fourteenth Amendment of the Constitution *587of the United States. In order to raise the issue of equal protection, it is necessary that there be at least one member of a discernible class who is treated differently or unfairly because of that class membership. Respondent asserts that as an appointed Justice rather than an elected Justice, she is a member of such a class who is being prejudiced thereby. We cannot agree.
In Gondelman v. Commonwealth, 520 Pa. 451, 554 A.2d 896 (1989), this Court recently considered and rejected a system-wide challenge to the uniform mandatory retirement provision of Section 16(b). We specifically rejected the argument that Section 16(b) violates the Equal Protection Clause. We did so on the grounds that since neither a “suspect class” was involved nor a federally protected “fundamental” right was at stake, only the minimal judicial scrutiny was required and that under that limited scope of review, the people who adopted our State Constitution had a rational basis for enacting the mandatory retirement age classification in Section 16(b).1 Despite our decision in Gondelman, Respondent argues that her status as an interim, appointed Justice distinguishes her case from that of elected judges and justices and that the Commonwealth can offer no rational basis for the mandatory retirement of appointed jurists. Essentially, she is contending that either the people, who adopted our Constitution, or this Court, are obligated to create a sub-class of interim appointed judges and justices to whom the mandatory retirement age cannot apply. Madame Justice Stout suggests that the underlying rational basis for compelling mandatory retirement of elected jurists does not apply to appointed jurists who serve on an interim basis.
Madame Justice Stout maintains that since her qualifications to serve on the Court were considered by the Governor and Senate, she has satisfied the condition of demonstrating that she has no mental, physical or legal impediments to serving beyond the age of seventy years. She *588neglects to consider that, in reviewing her qualifications and finding them admirable, neither the Governor nor the Senate considered the possibility of the age impediment interfering with her fulfilling the constitutional term. They obviously believed she would only serve until January 2, 1989 and confirmed her on that belief.
Madame Justice Stout also implies that the trend today is away from mandatory retirement in the public and private employment sectors. This statement, of course, appears in a vacuum without any authority to support its validity. Regardless of the continuing vitality of mandatory retirement practices and law, it is clear that the people of the various states still impose constitutional barriers to continued judicial service beyond a certain age. As Mr. Chief Justice Nix recently said in Gondelman, speaking for a majority of the Court:
Appellants have offered many thoughtful reasons why the age 70 limit should be reconsidered. This opinion is not to be construed as a rejection of these arguments, but merely a recognition that the body that should make that decision is the people of the Commonwealth of Pennsylvania.
Gondelman v. Commonwealth, supra, 554 A.2d at 902, n. 9.
We do not think that the Equal Protection Clause requires us to create the distinction between elected and appointed jurists which Madame Justice Stout seeks to apply to her classification. We find that the blanket classification adopted in our Constitution is neither arbitrary nor capricious, but, on the contrary, rests on a perfectly reasonable and rational basis.2 To hold otherwise would create the anomaly of granting power to the Governor and the Senate to appoint a person of any age to replace a fully functional person of age seventy who is compelled to be retired because he or she is an elected or retained jurist. We do not believe that the Equal protection Clause confers *589any greater rights upon appointed judges than upon elected or retained judges.
Having considered all of Madame Justice Stout’s arguments in support of overriding the mandatory retirement provisions of Section 16(b), we conclude that none of these arguments is sufficient to overcome the mandatory application of Section 16(b) to Madame Justice Stout’s term of office. Not having carried her burden as Respondent to the quo warranto action of the Attorney General, summary judgment must be granted in favor of the Attorney General and a writ is issued in his favor declaring Madame Justice Stout’s seat vacant as of March 6, 1989.
That being the case, the Attorney General’s mandamus action must also be decided in his favor. The Court Administrator is directed to remove Madame Justice Stout as an active justice as of March 6, 1989.
Our granting of summary judgment in favor of the Attorney General in the quo warranto and mandamus actions is to be considered as dispositive of the Court Administrator’s declaratory judgment action and that action is dismissed as moot.
McDERMOTT, J., joins the majority opinion and files a concurring opinion.
NIX, C.J., files a dissenting opinion in which FLAHERTY, J., joins.

. This writer agreed with the rationale employed by the majority but dissented on other grounds in Gondelman, supra. See also, Vance v. Bradley, 440 U.S. 93, 99 S.Ct. 939, 59 L.Ed.2d 171 (1979).


. See Allied Stores of Ohio v. Bowers, 358 U.S. 522, 79 S.Ct. 437, 3 L.Ed.2d 480 (1959).